DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. “one or more image capture devices” in claim(s) 1, 8, 17-22, 28-29, 36, and 40-44, and “an alert mechanism” in claim(s) 26-27 invokes 112(f). The term “device” is a nonce term that do not include any specific structures for performing the accompany functions, therefore claim(s) 1, 8, 16-22, 28-29, 36, and 40-44, and claim(s) 26-27 invoke 112F. Claim 34 , the term “calibration components” invokes 112(f)
In this case- “further comprising a calibration means.” in claim(s) 16 and “means” in claim 50. Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 

Claims 1, 8, 17-22, 28-29, 36, and 40-44, and claims 26-27: The claim limitation of “image capture device” does not have structural information disclosed in the specification. 
Claim 16: The claim limitations of “further comprising a calibration means.” does not have structural information disclosed in the specification. 
Claim 34: The claim limitations of “further comprising one or more calibration components.” does not have structural information disclosed in the specification. 
Claim 50: The claim limitations of “and a means for calculating the weight of an individual”  does not have structural information disclosed in the specification. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-39, and 41-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8, 17-22, 28-29, 36, and 40-44, and claims 26-27 recite the limitation of “image capture device”. 
The specification on p. 10 line 4 and 7, p. 11 line 27, p. 12 line 8 and 23, p. 13 line 1 and 7, p. 14 line 13 and 16, p. 15 line 26, p. 17 line 30, p. 19 line 25, and p. 24 lines 2, 16, and 17, as mentioned, discloses the image capture device. However, one of ordinary skill in the art would not understand the specification, the drawings, and the original claims to disclose any particular structure that achieves the disclosed functionality. 
Claim 16 recites the limitation “further comprising a calibration means.”.
The specification on p. 12 lines 1-13 as mentioned, discloses calibration means to improve accuracy. However, one of ordinary skill in the art would not understand the specification, the drawings, and the original claims to disclose any particular structure that achieves the disclosed functionality.
Claim 34 recites the limitation “further comprising one or more calibration components.”.
The specification on p. 12 lines 1-13 as mentioned, discloses calibration means to improve accuracy. However, one of ordinary skill in the art would not understand the specification, the drawings, and the original claims to disclose any particular structure that achieves the disclosed functionality.
Claim 50 recites the limitation “and a means for calculating the weight of an individual”.
The specification on p. 24 lines 23-24 discloses weighting scales which would have a means for calculating the weight of an individual. However, one of ordinary skill in the art would not understand how the structure is linked to calculating the weight of an individual. 
These limitations fail to comply with the written description requirement as the limitations are unbound functional imitations which cover all ways of performing the respective functions and inventor has not provided sufficient disclosure to show possession of such an invention. The limitations therefore fails to comply with the written description requirement. See MPEP 2181.II.A.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7-39, and 41-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
The Claim limitation of “image capture device” recited in Claims 1, 8, 17-22, 28-29, 36, and 40-44, and claims 26-27 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s specification refers to an image capture device, but there is no corresponding function to perform this function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The Claim limitations “further comprising a calibration means.” in claim 16 and “further comprising one or more calibration components.” in claim 34 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s specification on p. 12 lines 1-2 describes a various calibration features in order to improve accuracy, but there is no corresponding structure for performing these functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 22: the term “wherein the analysis compares the temperature at similar points of the captured image” is unclear.  It is unclear if similar points refers comparison of points on each of the data sets or the comparison of temperature of the temperature sensors at points located close together in the captured image. For Office action purposes the limitation will be interpreted as a comparison of temperature sensor points assign to points on the captured image. 
Claim 28, the term, “wherein the image capture device is triggered to capture an image in presence to an input” is a functional limitation that reads as an active method step and would be unclear when infringement would occur, See MPEP 2173.05(p)(II). It is suggested that the term include “is configured to be triggered” 
Claim 29, the term, “wherein the image capture device is triggered to capture an image in response to a foot being placed on the inspection area” is a functional limitation that reads as an active method step and would be unclear when infringement would occur, See MPEP 2173.05(p)(II). It is suggested that the term include “is configured to be triggered” 
Claim 31 and 32 recites the limitation "the range".  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 44 recites “the operational settings”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
The Claim limitations “and a means for calculating the weight of an individual” in claim 50 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s specification on p. 24 lines 23-24 discloses weighing scales which would have a means for calculating the weight of an individual”, but there is no corresponding structure for performing this function. Furthermore, it is unclear if the means for calculating are part of the scales or if means for calculating is the scales. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Objection
Claim 18, recites “temperatue”, which should recite, --temperature-- 
Claim 28, the term “claim 1 wherein” should recite –claim 1, wherein-- 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 11, 13-15, 17-24, 31, 32, 35, and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Mertens Peter R (DE 102015215221 B3, Filed 2015, A copy of this reference is included with this Office action provided by Espacenet) (hereinafter Mertens), in view of Rizzo (US 2016/0135981 A1, Filed 2015).
Claim 1: Mertens discloses, A skin inspection device for identifying abnormalities (0001; “Device for the diagnosis of circulatory disorders and developing inflammations in the feet of patients with diabetes or with peripheral or central nerve damage as well as the optical documentation of foot injuries”); the device comprising: 
a transparent panel having an inspection area (transparent platform); 
an array of contact temperature sensors provided on the transparent panel to record the temperature of an area of skin of a target (0015; “The temperature sensors simultaneously measure the foot temperature at all temperature sensors that come into contact with the sole of the patient's foot.” See Fig. 4 (emphasis added));

    PNG
    media_image1.png
    240
    222
    media_image1.png
    Greyscale

one or more image capture devices (image sensors) for capturing an image of the area of skin of a target located in the inspection area (0013; “The lighting unit, the image sensors and the temperature sensors are also connected to a data processing system, which is a data processing system that assigns temperatures to the image of the sole of the foot.”); the captured image and recorded temperature being analysed to identify abnormalities in the area of skin of the target (0015; “The device according to the invention is used for the regular documentation of the condition of the foot by acquiring images and information on the prevailing temperatures. This enables timely detection of a foot ulcer development... To do this, the patient can place one foot on the platform or stand on the platform with both feet. The temperature sensors simultaneously measure the foot temperature at all temperature sensors that come into contact with the sole of the patient's foot. The image of the foot or the images of the feet are obtained by means of the lighting unit and the image sensors for the foot. At least one image is assigned to the temperatures by means of the data processing system, with the respective positions being determined by the positions of the temperature sensors in the matrix…Furthermore, the data processing system uses an algorithm to generate the suspected diagnosis from the measured temperature values, in particular with regard to an imminent ulcer or reduced blood flow.”); and 
a processor (data processing system) operably coupled to the one or more image capture devices and the array of contact temperature sensors for controlling operations thereof (see paragraph 0015 outlined above); 
wherein the processor is operable to generate indicia indicative of the emergence of ulcers and/or other skin abnormalities (0015; “This enables timely detection of a foot ulcer development… Furthermore, the data processing system uses an algorithm to generate the suspected diagnosis from the measured temperature values, in particular with regard to an imminent ulcer or reduced blood flow”), and 
wherein the contact temperature sensors (0044; “temperature sensors 2”; as well as 0015; “The temperature sensors simultaneously measure the foot temperature at all temperature sensors that come into contact with the sole of the patient's foot.” (emphasis added)) are spaced (see Fig. 4 (emphasis added). The contact temperature sensors are spaced in a 3x7 matrix; 0013; ‘the temperature sensors arranged in a matrix”) such that optical pathways (areas 3 and 4 on the transparent material) exist between the contact temperature sensors allowing for an image of the area of skin in contact with the contact temperature sensors to be captured (0013; “The platform…made of a material that is transparent to the light rays from the lighting unit.” Light beams traveling through the transparent material would create optical pathways between the contact temperature sensors to obtain images of the foot, refer to 0015; “The temperature sensors simultaneously measure the foot temperature at all temperature sensors that come into contact with the sole of the patient's foot. The image of the foot or the images of the feet are obtained by means of the lighting unit and the image sensors for the foot.”), each optical pathway is defined by a zone (see re-produced Fig. 4 below: dotted arrow lines) between two or more adjacent contact temperature sensors (0046; “The scanning unit 5 has both the lighting unit and the image sensors arranged in a row for receiving the light beams reflected from the sole of the foot. To acquire the data of the sole of the foot, the lighting unit and the image sensors are arranged such that they can be moved in a guided manner and are coupled to a drive, with these parts essentially being the scanning unit 5”), 

    PNG
    media_image2.png
    329
    248
    media_image2.png
    Greyscale

the contact temperature sensors being addressable through the coordinates (0015; “At least one image is assigned to the temperatures by means of the data processing system, with the respective positions being determined by the positions of the temperature sensors in the matrix”; as well as 0031; “the data processing system is a data processing system that assigns a coordinate system to the image of the foot.”; as well as 0028; “The data processing system that assigns the profile determined from the temperatures to the image of the image sensors. An image of the foot with associated temperatures is thus determined by means of the data processing system.”), the processor being operable to map a graphical region of the captured area of the skin to the coordinates of the contact temperature sensors (Abstract; “the image sensors and the temperature sensors are furthermore connected to a data processing system, which is a data processing system that maps temperatures to the image of the sole of the foot.”; as well as 0028; “the data processing system is - from the temperatures of the temperature sensors arranged in the matrix, a determining the temperature profile of the foot and - Assigning the profile determined from the temperatures to the image of the image sensors….- The data processing system that assigns the profile determined from the temperatures to the image of the image sensors…An image of the foot with associated temperatures is thus determined by means of the data processing system. The basis for this can in particular be the outline of the foot, which can be obtained both via the temperature sensors and via the image. In the case of the latter, known methods of edge detection can be used for this purpose.”).
	Mertens fails to disclose, and the coordinates of the contact temperature sensors correspond to one or more pixels in the captured image.
	However, Rizzo discloses a foot orthotic fabrication system and method of operating. Specifically, Rizzo discloses, the coordinates of the sensors correspond to one or more pixels in the captured image, (0035; “The coordinates on the graphic image corresponding to each sensor are predefined, in one embodiment. FIG. 5 shows an exemplary representation of…values mapped to each sensor via a pixel intensity value on a graphical image.”)
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to apply a coordinate system with respect to sensors and the coordinate system of the sensors further corresponds to pixels in a image as taught by Rizzo with the data processing system of Mertens which maps the temperature profile of the sensors to the image of the sole of the foot. Thereby modifying Mertens contact temperature sensors to be addressable through coordinates and the coordinates of the contact temperature sensors correspond to one or more pixels in the captured image. The motivation to combine a coordinate system to sensors on a image would be to yield predictable results such as identifying corresponding sensors to the regions of the foot on an image in order to differentiate infected areas versus non-infected areas corresponding to the sensors. Therefore the modified combination above discloses the processor being operable to map a graphical region of the captured area of the skin to the coordinates of the contact temperature sensors. 

	Claim 9: Mertens as modified discloses all the element above in claim 1, Mertens further discloses, a housing on which the transparent panel is mounted (Platform 1). 

	Claim 11: Mertens as modified discloses all the element above in claim 1, Mertens further discloses, wherein the transparent panel provides a foot plate of sufficient strength to support the weight of an adult human (0035; “the platform is a component of personal scales, with the device for recording measured values being connected to the data processing system for determining and storing the weight and/or body mass index of the patient.”).
	
	Claim 14: Mertens as modified discloses all the element above in claim 1, Mertens discloses, wherein the contact temperature sensors are provided on an upper surface of the transparent panel (0015; “The temperature sensors simultaneously measure the foot temperature at all temperature sensors that come into contact with the sole of the patient's foot.” See Fig. 4 (emphasis added); as well as 0053; “area 3 , 4 each with temperature sensors 2” The sensors are recited as sensors that come in contact with the sole of the patient which is equated to contract temperature sensors are provided on a n upper surface of the transparent panel. Furthermore, it is necessary for the sensor to be on the upper surface in order to contact the skin of the foot.). 
	
Claim 15: Mertens as modified discloses all the element above in claim 1, Mertens discloses, wherein the contact temperature sensors are mounted on the transparent panel (0015; “The temperature sensors simultaneously measure the foot temperature at all temperature sensors that come into contact with the sole of the patient's foot.” See Fig. 4 (emphasis added); as well as 0053; “area 3 , 4 each with temperature sensors 2”; as well as 0044; “The platform 1 is designed for patient entry and has three areas 3 , 4 .An area 3 has the temperature sensors 2 arranged in a matrix.”; as well as 0054; “platform 1 with an area 3 and 4 each with temperature sensors” The sensors are recited as sensors arranged in a matrix on the areas 3 and 4 (the transparent plate). Therefore it is seen as the sensor are attached to the transparent plate.). 

Claim 17: Mertens as modified discloses all the element above in claim 1. Mertens discloses, wherein the processor is configured to process the image captured by the image capture device, the processor determining the temperature of the area of the skin of the target at multiple discrete locations based on the image captured by the image capture device (0013; “which is a data processing system that assigns temperatures to the image of the sole of the foot.”; as well as 0028; “- Assigning the profile determined from the temperatures to the image of the image sensors or …. - The data processing system that assigns the profile determined from the temperatures to the image of the image sensors…An image of the foot with associated temperatures is thus determined by means of the data processing system.”). 

Claim 18: Mertens as modified discloses all the element above in claim 17, Mertens discloses,  wherein the processor is configured to generate a temperature dataset based on the temperature of the area of skin of the target at the multiple discrete locations (0015; “The temperature sensors simultaneously measure the foot temperature at all temperature sensors that come into contact with the sole of the patient's foot. The image of the foot or the images of the feet are obtained by means of the lighting unit and the image sensors for the foot. At least one image is assigned to the temperatures by means of the data processing system, with the respective positions being determined by the positions of the temperature sensors in the matrix.”).  

Claim 19: Mertens as modified discloses all the element above in claim 18, Mertens discloses, wherein the temperature dataset includes the temperatures recorded by the array of contact temperature sensors (0015; “The temperature sensors simultaneously measure the foot temperature at all temperature sensors that come into contact with the sole of the patient's foot. The image of the foot or the images of the feet are obtained by means of the lighting unit and the image sensors for the foot. At least one image is assigned to the temperatures by means of the data processing system, with the respective positions being determined by the positions of the temperature sensors in the matrix.”).  

Claim 20: Mertens as modified discloses all the element above in claim 18, Mertens discloses, wherein the processor is configured to associate temperature values in the temperature dataset with locations on the captured image of the target (0015; “The temperature sensors simultaneously measure the foot temperature at all temperature sensors that come into contact with the sole of the patient's foot. The image of the foot or the images of the feet are obtained by means of the lighting unit and the image sensors for the foot. At least one image is assigned to the temperatures by means of the data processing system, with the respective positions being determined by the positions of the temperature sensors in the matrix.”).  

Claim 21: Mertens as modified discloses all the element above in claim 18, Mertens discloses, wherein the processor is configured to perform analysis on the temperature dataset and the captured image (0015; “The temperature sensors simultaneously measure the foot temperature at all temperature sensors that come into contact with the sole of the patient's foot. The image of the foot or the images of the feet are obtained by means of the lighting unit and the image sensors for the foot. At least one image is assigned to the temperatures by means of the data processing system, with the respective positions being determined by the positions of the temperature sensors in the matrix.”; as well as 0028; “- The data processing system that assigns the profile determined from the temperatures to the image of the image sensors…An image of the foot with associated temperatures is thus determined by means of the data processing system.”).  

Claim 22: Mertens as modified discloses all the element above in claim 18, Mertens discloses, wherein the analysis compares the temperature at similar points of the captured image (The temperature profile is profile of the temperatures corresponding to the temperature sensors arranged in a matrix, 0028; “The temperatures of the temperature sensors are arranged in the matrix, a determining the temperature profile of the foot…The data processing system…assigns the profile determined from the temperatures to the image of the image sensors.” as well as 0048; “The data processing system is a….– determining the profile of the foot from the temperatures,…The temperatures depending on the positions of the temperature sensors and assigning the profile of the foot….- either assigning the profile determined from the temperatures to the image of the image sensors of the scanning unit….- or the image of the image sensors of the scanning unit is the data processing system that assigns the profile determined from the temperatures.” The analysis detects changes in the temperature profile of the foot; therefore, the analysis compares the temperatures at similar points of the captured image, refer to 0016; “detection of long-term changes in the temperature profile of a foot”.)

Claim 23: Mertens as modified discloses all the element above in claim 18, Mertens discloses, wherein the processor is operable to generate indicia indicative of the emergence of ulcers and/or other skin abnormalities at particular locations on the captured image (0015; “The device according to the invention is used for the regular documentation of the condition of the foot by acquiring images and information on the prevailing temperatures. This enables timely detection of a foot ulcer development... To do this, the patient can place one foot on the platform or stand on the platform with both feet. The temperature sensors simultaneously measure the foot temperature at all temperature sensors that come into contact with the sole of the patient's foot. The image of the foot or the images of the feet are obtained by means of the lighting unit and the image sensors for the foot. At least one image is assigned to the temperatures by means of the data processing system, with the respective positions being determined by the positions of the temperature sensors in the matrix…Furthermore, the data processing system uses an algorithm to generate the suspected diagnosis from the measured temperature values, in particular with regard to an imminent ulcer or reduced blood flow.”; in addition; 0030; “Areas with reduced blood flow or a risk of ulcer formation can thus be highlighted” which would be equated to generate indicia indicative of emergence of ulcers and/or other skin abnormalities at particular locations on the captured image.).  

Claim 24: Mertens as modified discloses all the element above in claim 23, Mertens discloses, wherein the indicia comprises the temperature dataset (0015; “Furthermore, the data processing system uses an algorithm to generate the suspected diagnosis from the measured temperature values, in particular with regard to an imminent ulcer or reduced blood flow”).  

Claim 31: Mertens as modified discloses all the element above in claim 1, Mertens fails to discloses, wherein a spatial resolution of the contact temperature sensors is in the range of between 0.5 and 6 per cm2.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to cause the range of the spatial resolution of the contact temperature sensors of Mertens as modified to be in the range of 0.5 and 6 per cm2 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the contact temperature sensors of Mertens would not operate differently with the claimed range. Further, the applicant places no criticality on the range claimed, indicating simply by stating 0090; “the temperature sensors may spaced in the range of between 0.5 and 6 per cm2”. 

Claim 32: Mertens as modified discloses all the element above in claim 1, Mertens fails to discloses, wherein each contact temperature sensor has a diameter in the range of 0.1mm to 4mm. 
It appears that the device of Mertens would operate equally well within the claimed diameter range since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). Further, the applicant is not disclosed that the diameter range claimed solves any stated problem or is for any particular purpose, indicating simply that each temperature sensor, “has a diameter in the range of 0.1 mm to 4 mm” (specification pp. [0034]). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to cause the contact temperature sensors of Mertens as modified to have a diameter in the range of 0.1mm to 4mm because it appears to be an arbitrary design consideration which fails to patentable distinguish over Mertens as modified.   

	Claim 35: Mertens as modified discloses all the element above in claim 1, Mertens discloses, further comprising a light source (0013; “The platform and the temperature sensors are made of a material that is transparent to the light rays from the lighting unit.”).  

Claim 43: Mertens as modified discloses all the element above in claim 1, Mertens further discloses, further comprising a light sensor within a field of view of one of the one or more image capture devices (0026; “the lighting unit and the image sensors are components of a scanning unit, which is an opto-mechanical device.”).  

 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mertens in view of Rizzo, as applied to claim 1 above, in further view of Bonetta et al (US 4,534,365, Published 1985-08-13, hereinafter “Bonetta”)
	Claim 12: Mertens as modified discloses all the element above in claim 1, Mertens further discloses, wherein the transparent panel (transparent plate 4). 
Mertens does not teach the transparent panel is rigid 
However Bonetta discloses, claim 7: “wherein said transparent foot support is of rigid transparent plastic”.
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the transparent panel to be rigid since Mertens as modified in view of Bonetta rigid transparent plastic. The motivation to do this would yield predictable results such as providing additional support for the foot. 

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mertens in view of Rizzo, as applied to claim 1, in further view of Lavery et al (US 2002/0082486, Pub 2002) (hereinafter Lavery).
Claim 26: Mertens as modified discloses all the element above in claim 1, Mertens fails to discloses, further comprising an alert mechanism for generating an alert.  However, Lavery discloses in paragraph 0036, “The device 10, 110 will alert the user if there is an abnormally high skin temperature gradient between the plantar, dorsal, lateral, or medial aspects of the contralateral feet.”.
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the system of Mertens as modified to include an alert mechanism for generating an alert. The motivation to do this would be to yield predictable results such as alerting the user of abnormally high skin temperature gradient between different regions of the foot. 

Claim 27: Mertens as modified discloses all the element above in claim 26, Lavery further discloses,  wherein the alert mechanism is operable to communicate the alert to a remote entity via a telecommunications network (0040; “If desired a liquid crystal display 50, 150 can either show the actual temperature values measured by one or more infrared temperature sensors 82 and/or alert the user that a difference in temperature may exist between two sensor sites. Alternatively, the temperature readings or warnings about possibly dangerous temperature differences may be conveyed audibly to the user through one or more speakers 55, 155.”; as well as 0049; “All sensed information to include the date and time that readings were taken may be stored at the device 10, 110 itself or transmitted to a remote location by standard telephone wires or wireless” as well as claim 11- “further including a modem for transmitting the recorded foot temperatures to a remote location.”).  

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Mertens in view of Rizzo, as applied to claim 1, in further view of Linders et al (US 2017/0127999, Filed 2016-11-04, hereinafter “Linders”).
Claim 30: Mertens as modified discloses all the element above in claim 1, Mertens fails to discloses, wherein the contact temperature sensors are spaced approximately 1 per 1cm2-5-. Linders discloses temperature sensors spaced apart (Linders, 0047; The pitch between pads 30 thus is less than that amount…some embodiments may space the temperature sensors 26 about 0.4 inches apart with 0.25 inch (per side) square pads 30 oriented so that each sensor 26 is at the center of the square pads 30..; as well as 0060; “More low pitch temperature sensors 26 (i.e., temperature sensors 26 more closely positioned together) in a given area should provide a more accurate actual geometric shape of the sole of the foot 10.”). 0.4 inches is approximately 1 per cm^2. 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the contact temperature sensors matrix of Mertens as modified to include sensors spaced approximately 1 per 1 cm^2 as taught by Linders. The motivation to do this would yield predictable results such as obtaining sensor readings more closely positioned together in a given area to provide a more accurate geometric shape of the sole of the food (0060 of Linders”).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Mertens in view of Rizzo, as applied to claim 1, in further view of Wu et al (US 2015/0150457 A1, Filed 2014-09-19, hereinafter “Wu”). 
	Claim 36: Mertens as modified discloses all the element above in claim 1; however Mertens as modified fails to disclose, further comprising a light filter to alter light intensity entering a field of view of the image capture device
	However, Wu teaches a light filter to alter light intensity entering a field of view of the image capture device (0123; “…The present embodiments incorporated with multi-spectrum imaging or other advanced imaging technology and/or an image analysis algorithms, can be used to assess the blood supply or blood perfusion on body surfaces. For instance, a band-pass, band-stop, low-pass, or high-pass filter can be used to take images under different wavelengths of light, which can be used to analyze the blood oxygen contents in the superficial layers of the skin, similar to the technology used in pulse oxymetry. For instance, a light source in the near-infrared range with two different wavelengths can be used. The light filter together with the light source can be combined together and outfitted to an existing camera phone to enhance its multi-spectrum imaging capability for measuring blood perfusion.”)
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mertens as modified to include further comprise a light filter to alter light intensity entering a field of view of the image capture device as taught by Wu. The motivation to do this would yield predictable results such as enhancing the imaging capability of the camera to measure blood perfusion.  

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Mertens in view of Rizzo, as applied to claim 35, in further view of Brownhill et al (US 2019/0290496 A1, Provisional filed 2016-05-13, hereinafter “Brownhill”). 
Claim 37: Mertens as modified discloses all the element above in claim 35, Mertens fails to discloses, wherein the light source comprises one or more LEDs of a known intensity and colour. Brown discloses, (0108; “The graph of FIGS. 3J and 3K is a combination of factors—the scattering and the attenuation of light into tissue. FIG. 3J shows the intensity loss of light into tissue.”; as well as 0109; “Suitable light sources, such as ultrabright light emitting diodes (LEDs), an optical detectors, or polyester optical filters can be used as components of the optical sensors to measure through optical properties of the tissue, exudate, or foreign bodies (such as, for tissue color differentiation). For example, because surface color can be measured from reflected light, a color can be measured from light which has passed through the tissue first for a given geometry. This can include color sensing from diffuse scattered light, from a light source (such as, white, RGB, IR LED, or the like) in contact with the wound or skin. In some embodiments, a light source can be used with an optical detector nearby to detect the light which has diffused through the tissue. The optical sensors can image with diffuse internal light or surface reflected light.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the light source of Mertens to comprise of a known intensity and colour as taught by Brownhill. The motivation to do this would be to yield predictable results such as determining a loss of light into the tissue due to reflection and determine the given geometry of the light based on color. 

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Mertens in view of Rizzo, as applied to claim 35, in further view of Smith et al (US 2016/0105644 A1, Filed 2015-09-14, hereinafter “Smith”). 
Claim 44: Mertens as modified discloses all the element above in claim 43, Mertens as modified fails to disclose, wherein the output from the light sensor is used by the processor to modify the operational settings of one of the one or more image capture devices.
However, Smith discloses, wherein the output from the light sensor is used by the processor to modify the operational settings of one of the one or more image capture devices (0090; “Camera unit”; as well as 0091; “Referring to Figs. 2A-H; “settings of camera sensor 203 are adjusted in response to the output of ambient light sensor 205.”; as well as 0091; “Referring to Fig. 2I…processing circuit 210”, refer to Fig. 2I).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the processor of Meterns as modified to include wherein the output from the light sensor is used by the processor to modify the operational settings of one of the one or more image capture devices as taught by Smith. The motivation to do this would yield predictable results such as improving the image captured based on detecting changes of ambient light. 

Claims 7-8, 10, 16, 25, 28-29, 33-34, 41-42 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Mertens in view of Rizzo, as applied to claim 1, in further view of O’Connor et al (US 2014/0121479, Filed 2013-11-01)(hereinafter O’Connor).
	Claim 7: Mertens as modified discloses all the element above in claim 1, Mertens further discloses, the platform can be part of a bathroom scale for the purpose of determining and storing weight of the patient, refer to 0052; “the platform 1 can be part of a bathroom scale. For this purpose, the device for recording measured values is connected to the data processing system for determining and storing the weight of the patient.”; however, Mertens fails to discloses, further comprising a strain gauge operable for detecting a weight bearing load on the transparent panel. 
	However, O’Connor discloses a strain gauge operable for detecting a weight bearing load (0150; “ed. A weight measurement system may, for example, comprise one or more strain gauges positioned on the legs, joints, or other elements of device housing. A patient's weight may be displayed, stored, or otherwise utilized for health analysis.”Ho
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the transparent panel of Mertens as modified to include a strain gauge operable for detecting a weight bearing load as taught by O’Connor, because such a modification would yield predictable results such as determining a weight of the patient utilized for health analysis or serve as a trigger for an image capture system (0150 of O’Connor).  
	
	Claim 8: Mertens as modified discloses all the element above in claim 7, O’Connor further discloses, wherein the processor is configured to activate the image capture device in response to the strain gauge detecting weight bearing load (O’Connor further discloses in paragraph 0150; :” A weight measurement system may, for example, comprise one or more strain gauges positioned on the legs, joints, or other elements of device housing. A patient's weight may be displayed, stored, or otherwise utilized for health analysis. A weight measurement system may also optionally serve as a trigger for an image capture system, e.g., as an indicator that a patient has stepped onto the transmissive sheet.”). 

	Claim 10: Mertens as modified discloses all the element above in claim 9, Mertens further discloses, wherein the housing accommodates the one or more image capture devices therein (0013; “The side of the platform opposite the side with the surface for the foot has at least one lighting unit and image sensors for the foot… The lighting unit, the image sensors and the temperature sensors are also connected to a data processing system, which is a data processing system that assigns temperatures to the image of the sole of the foot.”).
	Mertens fails to discloses, wherein the housing accommodates the processor
	However, O’Connor discloses, (0053; “an image data processor 15 can be located in shared packaging or housing with the image capture system 11”)
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the data processor of Meterns to be included within the housing as taught  by O’Connor. The motivation to do this would yield predictable results such as reducing the time needed to transmit data to an external device. 

	Claim 16: Mertens as modified discloses all the element above in claim 1, Mertens fails to discloses further comprising calibration means. O’Connor discloses device calibration (O’Connor, 0080; device calibration; as well as 0082; “The calibration process may include, for example, imaging one or more grids or calibration images and mapping resultant image data sets to said calibration images”).
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the data processing system of Mertens as modified to include calibration means. The motivation to this would be to yield predictable results such as determining the spatial relationships between image sets (0081 of O’Connor). 

Claim 25: Mertens as modified discloses all the element above in claim 23, Mertens discloses a data processing system but fails to discloses wherein the processor is configured to detect for areas on the captured images including at least one of callous, blisters, moisture, and discolouration 
However, O’Connor discloses, wherein the processor is configured to detect for areas on the captured images (0176; “TIR-based images can be analyzed for tissue moisture information indicative of tissue conditions, such as potential wound sites.”) including at least one of callous, blisters, moisture, and discolouration (Abstract; “Brightness in the image can be analyzed for tissue moisture information.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the Mertens processor in include detect for areas on the captured images including at least moisture. The motivation to do this would yield predictable results such as accessing tissue conditions as potential wound sites. 

Claim 28: Mertens as modified discloses all the element above in claim 21, Mertens fails to explicitly teach, wherein the image capture device is triggered to capture an image in response to an input. However, O’Connor further discloses in paragraph 0150; :” A weight measurement system may, for example, comprise one or more strain gauges positioned on the legs, joints, or other elements of device housing. A patient's weight may be displayed, stored, or otherwise utilized for health analysis. A weight measurement system may also optionally serve as a trigger for an image capture system, e.g., as an indicator that a patient has stepped onto the transmissive sheet.”). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the data processing system of Mertens as modified to include an input to trigger the image capture devices to capture an image. The motivation to do this would be to yield predictable results such as indicating that a patient has stepped onto a foot platform (0150 of O’Connor). 

Claim 29: Mertens as modified discloses all the element above in claim 21, Mertens fails to explicitly teach, wherein the image capture device is triggered to capture an image in response to a foot being placed on the inspection area. However, (O’Connor further discloses in paragraph 0150; :” A weight measurement system may, for example, comprise one or more strain gauges positioned on the legs, joints, or other elements of device housing. A patient's weight may be displayed, stored, or otherwise utilized for health analysis. A weight measurement system may also optionally serve as a trigger for an image capture system, e.g., as an indicator that a patient has stepped onto the transmissive sheet.”). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the data processing system of Mertens as modified to include an input, such as a response to a foot being placed on the inspection area, to trigger the image capture devices to capture an image. The motivation to do this would be to yield predictable results such as indicating that a patient has stepped onto a foot platform (0150 of O’Connor). 

Claim 33: Mertens as modified discloses all the element above in claim 1, Mertens fails to explicitly teach the material of the transparent panel. Specifically Mertens fails to teach: wherein the transparent panel is comprised of glass; or a composite material; or polycarbonate or other plastics material. However, O’Connor teaches the material of the transparent panel sheet 10 (O’Connor, 0043; Sheet 10 can be a non-opaque or transmissive material including but not limited to glass, tempered glass, float glass, safety glass, polycarbonate, plastic, or any combination or hybrid thereof. In one embodiment of the present invention, glass or any type of modified glass can be utilized for a particularly scratch-resistant sheet.
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the transparent panel of Mertens as modified, which is transparent to light, to be comprised a rigid structure such as glass or plastic. The motivation to do would be to yield predictable results such as preventing scratches (0043 of O’Connor).  

	Claim 34: Mertens as modified discloses all the element above in claim 1, Mertens fails to discloses further comprising one or more calibration components. (O’Connor discloses device calibration (O’Connor, 0080; device calibration; as well as 0082; “The calibration process may include, for example, imaging one or more grids or calibration images and mapping resultant image data sets to said calibration images”.)
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the data processing system of Mertens as modified to include calibration means. The motivation to this would be to yield predictable results such as determining the spatial relationships between image sets (0081 of O’Connor). 

Claim 41: Mertens as modified discloses all the element above in claim 1, Mertens fails to discloses, wherein the one or more image capture devices includes two or more image capture devices, and wherein the two or more image capture devices are provided with an area of overlap in the field of view.  O’Connor discloses, (0057; “Image processing or image data processing from the two image modalities can be analyzed separately or in conjunction with one another for determination of injured, ulcerated, or at-risk sites on a patient's foot.” as well as 0073; “A number and positioning of sources 33 and sensors 31 in the embodiments of FIGS. 5 and 6 may be configured such that less than 25%, 20%, 15%, 14%, 13%, 12%, 11%, or 10% overlap may exist between image data sets of neighboring sensors. In one embodiment, this can in part be achieved by use of wide-angle lenses 34, which may provide up to a 120-degree field of view in one or more directions.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the imaging unit of Mertens as modified to include the teachings of wherein the one or more image capture devices includes two or more image capture devices, and wherein the two or more image capture devices are provided with an area of overlap in the field of view as taught by O’Connor. The motivation to do this would be to yield predictable results such as analyze different locations of the foot using two image modalities to determine injury of the foot. 

Claim 42, Mertens as modified discloses all the element above in claim 21, O’Connor further discloses, wherein, a calibration target is located in the overlap field of view (O’Connor, 0128; lens 112 can focus multiple fields of view onto a central sensor 111).

Claim 50: Mertens as modified discloses all the element above in claim 1, but fails to disclose, A weighing scales; and a means for calculating the weight of an individual. However O’Connor discloses, (0150; :” A weight measurement system may, for example, comprise one or more strain gauges positioned on the legs, joints, or other elements of device housing. A patient's weight may be displayed, stored, or otherwise utilized for health analysis. A weight measurement system may also optionally serve as a trigger for an image capture system, e.g., as an indicator that a patient has stepped onto the transmissive sheet.”). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of known prior art devices such as a skin inspection device with a scale with means for calculating the weight of an individual would have yielded nothing more than predictable results to one of ordinary skilled in the art before the effective filing date of the claimed invention. The motivation to do this would be to yield predictable results such as determining the weight of a patient. 

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Mertens in view of Rizzo, as applied to claim 1, in further view of Nakanishi (JP H1124170 A, Published 1999-01-29, A copy of a translated reference from PE2E is provided with this Office action).
Claim 38: Mertens as modified discloses all the element above in claim 1, Mertens fails to discloses, further comprising one or more diffusion films for reducing glare on the transparent panel.  
However, Nakanishi discloses, further comprising one or more diffusion films (low-reflection film) for reducing glare on the transparent panel (0005; “Therefore, it is conceivable to form a low-reflection film having a predetermined thickness on a transparent panel in order to reduce glare under external light. In order to form such a low reflection film,”).   
	It would have been obvious to a person of ordinary skilled before the effective filing date of the claimed invention to have modify the transparent panel of Mertens as modified to include a diffusion film for reducing glare on the transparent panel taught by Nakanishi. The motivation to do this would be to reduce unwanted glare created by light thereby improving imaging analysis. 

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Mertens in view of Rizzo, as applied to claim 1, in further view of Watts et al (US 20190209093 A1, Provisional filed 2016-04-13, hereinafter “Watts”).
Claim 39: Mertens as modified discloses all the element above in claim 1, Mertens fails to discloses, wherein the transparent panel has an opaque layer with transparent foot shaped sections. Watts discloses, wherein the transparent panel (0141; “the flexible membrane may be optically transparent to the electromagnetic radiation used by the 3D imager”) has an opaque layer (0141; “, the flexible membrane may be partially or fully opaque to the electromagnetic radiation used by the 3D image”) with transparent foot shaped sections ([section membrane 28 is transparent and shaped to the patients foot]; 0131; “the membrane 28 may be flat or have a preformed shape (e.g., concave or convex shape), or have a different configuration on each side thereof”; 0176; “It is noted that to more clearly depict the positioning of the foot 24, the membrane 28 has been assumed to be optically transparent in FIGS. 14A, 14B, 15A and 15B”; see re-produced Fig. 14B below).

    PNG
    media_image3.png
    392
    526
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the transparent panel of Mertens as modified to include an opaque layer with transparent foot shaped sections as taught by Watts. The motivation to do with would be to yield predictable results such guiding a user for where to place their foot.  

Claims 45 are rejected under 35 U.S.C. 103 as being unpatentable over Mertens in view of Rizzo, as applied to claim 43 above, in further view of Vilenskii (US 2016/0166150 A1, Filed 2016-12-15 ).
Claim 45: Mertens as modified discloses all the element above in claim 43, Mertens fails to discloses, wherein the output from the light sensor is used as an input by a post processing algorithm to eliminate the effects of ambient light. Vilenskii discloses in paragraph 0049; “The sensing protection device 106 may be opaque. The opaque property of the sensing protection device 106 may be an important factor that defines measurement conditions. When the sensing protection device 106 is opaque, ambient light may be excluded and this factor may be taken into account during a light transfer calculation.”
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the data processing system of Mertens as modified to include a device to exclude the ambient light. The motivation to do this would be to yield predictable results such as removing unwanted light from the image processor. 

Claims 46 are rejected under 35 U.S.C. 103 as being unpatentable over Mertens in view of Rizzo, as applied to claim 41 above, in further view of Neville et al (US 20060186106 A1, Filed 2006-02-22, hereinafter “Neville”). 
Claim 46: Mertens as modified discloses all the element above in claim 1, Mertens fails to discloses, further comprising a heat sensor for sensing the temperature of the transparent panel. Neville, discloses, (0047; “These may be in the form of thermocouplers or the like heat sensors for detecting a temperature at the glass sheet material.”). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the transparent panel of Mertens as modified to include heat sensors as taught by Neville. The motivation to do this would be to yield predictable results such as differentiating the temperature detected by temperature sensors versus the temperature of a glass panel in order to improve the temperature profile. 

Claims 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Mertens in view of Rizzo, as applied to claim 1 above, in further view of Ishiwata et al (US 2009/0009595, Priority to 2006-03-13, hereinafter “Ishiwata”).
Claim 47: Mertens as modified discloses all the element above in claim 1, Mertens fails to discloses, further comprising one or more baffles configured to block at least a portion of glare-causing rays of light. Ishiwata discloses in paragraph 0124; a light-shielding member 13 that covers the surface of the observation object Wa and shields light reflected or scattered in a vicinity of the light-guiding member 12)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the scanning unit of Mertens as modified to include a baffle configured to block at least a portion of glare-causing rays of light as taught by Ishiwata. The motivation to do this would be to remove unwanted light in an image processing apparatus.   

Claim 48: Mertens as modified discloses all the element above in claim 47, Ishiwata discloses,, wherein the one or more baffles are selectively adjustable (0174; “the position of the light-shielding member 13 is adjustable with respect to the light-guiding member 12.”).  

Claim 49: Mertens as modified discloses all the element above in claim 48, Ishiwata discloses, wherein the dimensions, configuration, orientation or location of the one or more baffles are selectively adjustable (0174; “the position of the light-shielding member 13 is adjustable with respect to the light-guiding member 12.”).

Response to Arguments
Applicant’s arguments, filed 03/07/2022, with respect to Lavery have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made
The Applicant further argues on page 14, "Thus, the device in Mertens does not take an image of the foot while the patient's foot is on the area 3 that includes the temperature sensors. Rather, the patient must first place their foot in area 4 to obtain an image scan and then move their foot from area 4 to area 3 to obtain the temperature scan. As a result, Mertens does not disclose optical pathways between the contact temperature sensors to allow for an image of the foot as recited in claim 1..." 
The Examiner disagrees, the applicants are referring to Fig. 3; however the office action refers to Fig. 4 of Mertens. Specifically with respect to Fig. 4, Mertens discloses, wherein the contact temperature sensors (temperature sensors 2) are spaced such that optical pathways (transparent plate) exist between the contact temperature sensors (Abstract; “The platform and the temperature sensors consist of a transparent material for the light beams of the lighting unit.“; page 2 para 7; “…the device has a transparent plate with a stand for the person.” [Light beams of the lighting unit with a transparent material provide optical pathways as claimed. See Fig. 4 of Mertens. The contact sensors are temperature sensors 2 and the optical pathways are areas 3 and 4 existing between the temperatures sensors. This is similar to the Applicant's Fig.1 wherein the temperature sensors are 105 and the optical pathways exist between the sensors seen as the transparent panel ]) allowing for an image of the area of skin in contact with the contact temperature sensors to be captured (page 3 para 1; “The lighting unit, the image sensors and the temperature sensors are still included connected to a data processing system, which is a the image of the sole of the foot temperatures assigning data processing system.”; Page 3 para 3; “The temperature sensors simultaneously measure the foot temperature on all temperature sensors that come into contact with the sole of the patient's foot.”). Mertens discloses the argued claim limitation.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./Examiner, Art Unit 3793     

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791